Title: William Carmichael to the American Peace Commissioners, 13 Apr. 1786
From: Carmichael, William
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen
            
            

              Madrid

              13th. April 1786
            
          


          I forward the inclosed Letter from Mr.
            Lamb for your Excellencies Information: That Gentleman has also written to me, But as I
            suppose he has given Mr. Jefferson a more ample &
            satisfactory Detail of the State of his Negotiation than I can comprehend from his
            Letter to me, I do not think it necessary to forward a Copy of it. Mr. Barclay to whom I have communicated all the Intelligence I
            have recieved on this Subject will write your Excellencies more explicitly than my
            Situation permits me to do. I cannot however refrain from remarking that either Congress
            must adopt other Methods than the present to make Peace or instantly determine to
            protect their Trade with the Southern Parts of Europe by a maritime Force.
          I have the Honor to be &c.
          
            (signed)W Carmichael
          
        